

116 HR 6250 IH: Census Form Integrity Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6250IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mrs. Carolyn B. Maloney of New York (for herself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 39, United States Code, to prohibit deceptive mail relating to the census, and for other purposes.1.Short titleThis Act may be cited as the Census Form Integrity Act. 2.Prohibition on deceptive mailings relating to the censusSection 3001(i) of title 39, United States Code, is amended by adding at the end the following:(3)(A)Notwithstanding any other provision of this section, and except as provided in subparagraph (C), any matter described in subparagraph (B) is nonmailable matter, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs.(B)Matter described in this subparagraph is any matter that is otherwise legally acceptable in the mails which constitutes a solicitation by a nongovernmental entity for information or the contribution of funds that—(i)bears the term census on such matter, or on the envelope or outside cover or wrapper in which the matter is mailed; and(ii)(I)bears the term official, or any other language suggesting that a response is required or mandatory, on such matter, or on the envelope or outside cover or wrapper in which the matter is mailed; or(II)could be reasonably interpreted or construed as implying any Federal Government connection, approval, or endorsement.(C)This paragraph shall not apply to—(i)any matter mailed by a Federal agency; or(ii)any matter, and the envelope or outside cover or wrapper in which such matter is mailed, that bears on its face in capital letters and in conspicuous and legible type the following notices: THIS ORGANIZATION HAS NOT BEEN APPROVED OR ENDORSED BY THE FEDERAL GOVERNMENT, AND THIS OFFER IS NOT BEING MADE BY AN AGENCY OF THE FEDERAL GOVERNMENT. and THIS IS NOT A GOVERNMENT DOCUMENT, or notices to the same effect in words which the Postal Service may prescribe.(D)If the Postmaster General determines that matter has been placed in the mail in violation of this paragraph—(i)not later than 15 days after the date of such determination, the Postmaster General shall notify the Director of the Bureau of the Census, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(ii)any mailing permit used by the nongovernmental entity that mailed such matter shall be revoked for a period, to be determined by the Postmaster General, of up to 1 year beginning on such date of determination..